ON REHEARING.
(November 19, 1903.)
McCARTY, J.
On the 14th day of June, 1902, the defendant was convicted in the Third Judicial District Court of this State of the crime of murder in the first degree,- and sentenced to be shot. He filed a motion for a new trial, and one of the grounds upon which he based his motion was the alleged misconduct of the jury while they were viewing the premises of the defendant, and other points, in the vicinity of where the evidence shows the crime was committed, and which points had been testified to in the case, and over which there was no contention or dispute. The record shows that, after all the evidence had been introduced, the court, on motion of the district attorney, made the following orders: “The court will appoint Mr. Royal B. Young as a person to accompany the jury and point out the location of the various objects that have been testified to. (Mr. Young was thereupon sworn.) Now, Mr. Young, you may take the jury, and it will be your duty to keep them together, and to take them to the premises in Forest Dale, and point out to them the residence of Peter Mor-tensen; the residence of the deceased, James R. Hay; the store which has been referred to as Hendry’s store; the field in which the place referred to as the grave is located; the location of the various railroad tracks, including the street car track; and the premises surrounding these various objects.” After the jury had been conducted to the scene of the homicide, and returned into court, the court stated to defendant’s attorneys as follows: “The court has been informed that, upon the *43view of the premises by the jury last night, that some of the members of the jury stepped off some distances that have been testified to in the case. The distance between Mortensen’s house and Hay’s house, and possibly some other distances between points. . . . Mr. O- B. Stewart: We have no objection to offer at all. The Court: No objection to what has been done? Mr. C. B. Stewart: No objection to what has been done, so far as you have stated. ’ ’ The measurements referred to by the court were alleged in the motion for a new trial as part of the misconduct of the jury upon which the motion for a new trial was based. The motion was overruled, and the defendant prosecuted an appeal to this court.
One of the grounds relied upon by defendant for a reversal of the case was the alleged misconduct of the jury while making an examination of defendant’s premises and other points near where the crime was committed, that had been referred to in the evidence, and another ground was the refusal of the trial court to compel Royal B. Young to testify orally respecting the conduct of himself and the jury while he had them in charge on that occasion. After a thorough examination of the record, and careful examination of the entire case, this court, in an elaborate opinion, written by Mr. Justice BARTCH, (26 Utah 312, 73 Pac. 562), in which the grounds for a new trial were all considered, affirmed the judgment of the trial court. Defendant filed a motion for a rehearing, and the same questions were again reviewed and considered and the petition denied. (26 Utah 354, 73 Pac. 633.) Thereupon defendant again filed a motion in the lower court for a new trial on the ground of newly discovered evidence, which he claims consisted of additional facts showing misconduct of the jury while they were inspecting the scene of the homicide, and again asked that Royal B. Young be sworn and compelled to testify respecting what he knew of the alleged misconduct of the jury, which the court refused to do, and overruled the motion *44for a new trial. From this order the defendant again appealed to this court.
2 The Attorney-General filed a motion to dismiss the appeal on the ground that the points raised were determined and disposed of on the former appeal. The majority of the court, in the opinion written by Mr. Justice BARTCIT (27 Utah 16, 74 Pac. 120), dismissed the appeal, as the questions involved had been considered and determined on the first appeal. By an examination of the record and the several opinions handed down in this case, it will be seen that the identical questions raised by this last appeal and the petition now before us for a rehearing, to-wit, the alleged misconduct of the jury, and the refusal of the trial court to permit Royal B. Young to testify in support of the motion for a new trial, having been twice considered and passed upon by this court, can not now be reopened for further consideration. That appeals cannot thus be multiplied, and the litigation of a case made interminable, is both sound in principle and supported by authority. Windon v. Stewart, (W. Va.) 37 S. E. 630; Cromwell v. County of Sac, 94 U. S. 351, 24 L. Ed. 195; 1 Herman on Estoppel and Res Judicata, 548, and cases cited.
3 And even if it were conceded, for the purposes of this case, that the last motion filed by defendant for a new trial was based upon newly discovered evidence which raised a different question from those disposed of on the former appeal, the points involved are not based upon,, nor do they refer to any fact over which there was any controversy, but, on the contrary, they refer to matters only over which there is- no dispute and no conflict in the evidence. The theory advanced by counsel for defendant is that the defendant kept the 'money which it is. claimed he paid to deceased, James R. Hay, on his (Mortensen’s) cellar wall, and that on the night of the homicide he paid said money to Hay while sitting with him on a settee in a room of his (Mor-tensen’s) house. The fact that the officer conducted the *45jury to this cellar, and pointed ont to them the wall on which it was claimed by defendant that he kept the money, was not in any sense giving testimony, nor could such pointing out of the wall possibly have prejudiced the jury. The settee referred to was brought into court during the progress of the trial, introduced in evidence, and viewed by the jury. It was not claimed during the trial, nor is it contended here, that the settee was not the one on which Peter Mortensen claimed to have counted out and paid the money to Hay. It is also an admitted fact that Hay was killed by some one, and buried in a shallow grave in a field near defendant’s home. It is not claimed that the officer, while conducting the jury over the premises mentioned, made any remark or suggested anything respecting the guilt or innocence of the defendant, or the merits of the case.
Counsel for the defendant, in their petition for a rehearing, say: “The defendant feels himself in a better position at this time, on the petition for a rehearing, to present effectively to this court the facts upon which he relies for a reversal, than heretofore, for the reason that the members of this court axe in a position to at least form some idea other than from the affidavits as to the truth of the facts and statements set forth in the affidavits filed in support of the second motion for a new trial, on account of their having sat as members of the Board of Pardons during the examination of Royal B. Young before that honorable body. . . . The facts set forth in the affidavits in support of the motion for a new trial were in substance the same as those presented before the Board of Pardons, and therefore would show more fully the good faith of the defendant in presenting the second appeal, supported by affidavits, which affidavits, we believe, stand uncon-tradicted, not only in so far as the record in this case is concerned, but in view of the hearing before the Board of Pardons. We take it that, with the knowledge which tire court now has, there can be no doubt but what the officer, Royal B. Young, who conducted the jury to the *46view of the premises, was guilty of misconduct.” Since counsel place so much importance in support of their contention upon the testimony given by Eoyal B. Young before the Board of Pardons, which is entirely outside of the record in this case, we herewith give the substance of an affidavit of Eoyal B. Young, filed by the Attorney-General in the case, the contents of which are in harmony with the evidence given by him (Young) before the Board of Pardons. The affidavit, so far as material, is as follows: “That, while having charge of the jury in viewing the premises, I did not volunteer any statement as to the commission of the crime with which the defendant, Peter Mortensen, was charged, as alleged' in the affidavit of Alma H. Eoek, except while taking the jury on the railroad track towards the grave where the deceased, James E. Hay, had been buried, I said, ‘Here’s where we first found the blood spots on the rail;’ the language being the same as I used in giving my testimony in the aforesaid case. When we came to the grave, and the jury had viewed the grave where James E. Hay had been buried, I repeated the words, to which I had testified in said case, which Peter Morten-sen, the defendant, used when we had uncovered the body in said grave, to-wit, ‘Oh, Jimmie,’ or ‘Poor Jimmie, you have been roughly handled. ’ That I pointed out to the said jury such objects and points as, to the best of my knowledge and information, had been testified to in the case. That I did not describe to the jury, while viewing said premises, the conduct of myself and the defendant on the morning of December 18, 1901, when we discovered the body of James E. Hay. That-I did not point out to the jury, or say to the jury, ‘Here is where Hay’s head is supposed to have struck when hei fell — right down here.’ That I did not carry on any conversation with the said jurors as to the alleged homicide, except by answers in response to questions by the jury relative to the various objects and points of the premises where it was claimed the crime had been committed, and as testified to in court in said case.”
*473 This being a case wherein the life of a hnman being is at stake, we have given the entire case the most thorough investigation and careful consideration, and fail to find anything in the record that would warrant us in changing the conclusions already reached and announced. The petition for a rehearing is therefore overruled and denied.
BASKIN, C. J., and BARTCH, J., concur.